PER CURIAM.
The JCC was entitled to reject the opinion of the only physician who testified that the claimant’s disability was work-related. This witness, a Dr. Wand, formed his opinion without the benefit of existing base line information (which he did look over af-terwards). Even more disconcerting, Dr. Wand certified that the claimant’s problems were not job-related in submitting bills to her health insurer. His testimony as to causation was impeached on this basis. The JCC was under no legal obligation to accept Dr. Wand’s self-serving explanation for the inconsistent positions he took.
Affirmed.
BARFIELD, C.J., and BENTON, J., concur.
ERVIN, J., dissents with opinion.